Title: To John Adams from James Warren, 11 July 1780
From: Warren, James
To: Adams, John


     
      My dear Sir
      Boston July 11th: 1780
     
     My last Letters went by my Son Winslow who left this place about three weeks ago for Amsterdam and I hope will soon be Able to deliver them to you at Paris.
     At that Time I flattered myself that we should be Able to hold Charlestown, but you will find before this reaches you that the Enemy have got it, with the four Continental Ships that were ordered there last Novemr. This is a great reduction of our Navy and seems to be occasioned more by ill policy, than the fortune of War. It was certainly a very odd Measure to Shut up those Ships in a place where they could not possibly do any service and where probably they would be lost. The Loss of Charlestown at first seemed to have disagreeable Effects. It produced some degree of dejection, but those Effects were soon changed for more Agreable ones. It has done more good than hurt. It has waked us from a profound Sleep, and roused every Man to Action. We shall now have a fine Army and they will be supplied and when our Allies Arrive (who by the way we yet hear Nothing more of than that they sailed the 2d: May) I dare say we shall Beat the Britons, though flushed with Victory over the Capital of a Country, which had not public Spirit enough in the midst of plenty to supply provisions for those that would fight or Courage enough to fight themselves. The Spirit of 75 seems to be revived. Our Papers which will be sent you will give an Account of a Brilliant Action on our side in which a few Continental Troops, and a few of the brave Jersey Militia Beat back and drove out of that Country an Army of British Savages with a loss of 7 or 800 killed and wounded. We have no other News. As to our Navy the Confederacy is at Philadelphia, the Deane and Trumbull are here. The latter repairing after her Injurys suffered by a Noble and well Conducted Action with a Ship of superior force. The Alliance laying in France tho’ Exceedingly wanted here. Our New Constitution is Established, and is to Operate on the last Wednesday in October. The Election of Govr. Leut. Govr. and Senate to be made on the begining of Sept. Mr. Bowdoin has again come into public Life that he may with the greater Advantage stand as a Candidate in Competition with Hancock for the highest honor and rank in this State. Who will Carry the Election is very uncertain. I dont Envy either of them their feelings. The Vanity of one of them will Sting like an Adder if it is disappointed, and the Advancements made by the Other if they dont succeed will hurt his Modest pride. The upper Counties will be for H. The Interest of the Other will lay in the lower ones. I dont hear who is to be the Leut. or any thing about it, only that an Interest is making for Cushing in the Town. If H is Cheif, why will not C. make an Excellent second. The old General Court will have one short Sessions more and then Die, and give place to a New one. One of my last gave you an Account of the proceedings of this State with regard to Money. Notwithstanding which it has Continued to depreciate till it got to 75 and 80 for one. There is no Accounting for it, or reasoning about it. It is progressive, retrograde, Eccentric, regular or irregular Just as the D—l will have it and No Body not even Coll. Quincey can tell why. It seems Just now to make a pause and if there is any reasoning about it I think it will in the Course of a Month return to about forty. Would you wish to hear anything of the Husbandry of the Country, I have already told you in a former Letter that we had a most horrible winter. The Spring and former part of the Summer were very dry. The whole Country has suffered by droughts and some parts of it very severely. We have lately had fine rains, but they came too late for Hay and a full Crop of English Corn. I dont remember that you ever Mentioned to me your Friend the Abbe Reynal’ History of the East and West Indies. I told you before that I was Exceedingly pleased with it. I like it the better because it Contains many fine reflections on Agriculture and the dignity and Advantages of it.
     I shall write Nothing about your good Family as Mrs. Adams will write by this very good Opportunity herself, and Capt. Samson will take the best Care of all Letters to you. Please to make my regards to Mr. Dana, and remember me to Mr. Thaxter, and your two Sons, and beleive me to be with Great Sincerity Your Friend & Humbl. Servt.
     
      J. Warren
     
     
      Mr. Gerry has returned from Congress. Mr. Adams and Genl. Ward are gone. Mr. Partridge is also returned.
     
    